     Case 1:18-cr-00138-DAD-BAM Document 49 Filed 11/16/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     EMILIO MARTINEZ LOPEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 1:18-cr-00138-DAD-BAM
12                    Plaintiff,                  STIPULATION TO CONTINUE STATUS
                                                  CONFERENCE; ORDER
13    vs.
                                                  Date: December 16, 2020
14    EMILIO MARTINEZ LOPEZ,                      Time: 2:00 p.m.
                                                  Judge: Duty Magistrate
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Alexandre Dempsey, counsel for plaintiff, and
20   Assistant Federal Defender Reed Grantham, counsel for defendant Emilio Lopez, that the status
21   conference currently scheduled for November 18, 2020 at 2:00 p.m., be continued to December
22   16, 2020, at 2:00 p.m.
23          A probation violation petition was filed in this case on September 28, 2020. See Dkt. #37.
24   Mr. Lopez made his initial appearance on the petition on October 6, 2020. See Dkt. #41. On
25   October 7, 2020, after a detention hearing was held in the matter, Mr. Lopez was ordered
26   released to WestCare. See Dkt. #43. At the time, the parties set a status conference for November
27   18, 2020, to continue to monitor the case and Mr. Lopez’s progress. Mr. Lopez entered WestCare
28   on October 8, 2020. See Dkt. #44. He currently remains in the program and is in good standing.
     Case 1:18-cr-00138-DAD-BAM Document 49 Filed 11/16/20 Page 2 of 2


 1           The parties are seeking to continue the November 18, 2020 hearing to continue to
 2   monitor the case and Mr. Lopez’s progress. The requested continuance is made with the intention
 3   of conserving time and resources for both the parties and the Court. The requested date is a
 4   mutually agreeable date for both parties. As this is a probation violation matter, no exclusion of
 5   time is necessary.
 6
 7                                                 Respectfully submitted,
 8                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 9
10   Date: November 13, 2020                       /s/ Alexandre Dempsey
                                                   ALEXANDRE DEMPSEY
11                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
12
13                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
14
15   Date: November 13, 2020                       /s/ Reed Grantham
                                                   REED GRANTHAM
16                                                 Assistant Federal Defender
                                                   Attorney for Defendant
17                                                 EMILIO LOPEZ
18
19                                               ORDER
20           IT IS HEREBY ORDERED that the status conference set for Wednesday, November
21   18, 2020, at 2:00 p.m. be continued to Wednesday, December 16, 2020, at 2:00 p.m.
22
23   IT IS SO ORDERED.
24
         Dated:     November 16, 2020                          /s/
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

     Lopez – Stipulation
     and Proposed Order
                                                      2
